             Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 1 of 6




DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue, 34th Floor
New York, New York 10158
Telephone: (212) 557-7200
Facsimile: (212) 286-1884
Larry Hutcher
E-mail: lkh@hdhclegal.com
Josh Krakowsky
E-mail: jsk@dhclegal.com
Plaintiff pro se

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x   ___ Civ. ______ (_____)
DAVIDOFF HUTCHER & CITRON LLP,                                 :
                                                               :   COMPLAINT
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :
                                                               :
KARA DiPIETRO and H.M.C., INC.,                                :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

        Davidoff Hutcher & Citron LLP pro se (“DHC,” or “Plaintiff”), as and for its

complaint against defendants Kara DiPietro (“DiPietro”) and H.M.C., Inc. (“HMC,” and

collectively with DiPietro, the “Defendants”) alleges as follows:

                                         Preliminary Statement

        1.       This action simply seeks payment of an outstanding bill for legal services

rendered and disbursements totaling $173,712.39.

        2.       From July 2018 through June 2020, DHC provided legal services to

Defendants in three separate litigation matters: (i) H.M.C., Inc. et al. v. Cash Crunch Capital

LLC, et al., Index No. 516044/2018 (N.Y. Sup. Ct. Kings Co.) (the “GTR Action”); (ii)

H.M.C., Inc., et al. v. CDS Business Servs., Inc., et al., Case No. 19-cv-3918 (SJF)(SIL)
            Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 2 of 6




(E.D.N.Y.) (the “Newtek Action”); and (iii) defending litigation commenced against

Defendants in Pennsylvania State Court instituted by Par Funding (the “Par Funding Action”)

(the GTR Litigation, Newtek Litigation and Par Funding Litigation, collectively, the

“Actions”), and various other matters as they arose.

       3.       During the course of DHC’s representation of Defendants, DHC’s total fees

and expenses billed to Defendants were $256,368.18.

       4.       Defendants paid only $82,665.79, leaving a balance owed of $173,712.39.

                                            Parties

       5.       Plaintiff, Davidoff Hutcher & Citron LLP, is a limited liability partnership

duly organized and existing under the laws of the State of New York, with its principal place

of business at 605 Third Avenue, 34th Floor, New York, New York 10158.

       6.       Defendant DiPietro is an individual who resides in the State of Maryland.

       7.       Defendant HMC is a Maryland corporation with its principal place of business

located in the State of Maryland.

                                    Jurisdiction and Venue

       8.       This Court has personal jurisdiction over Defendants since Defendants retained

DHC in to provide legal representation for them in New York State, the services rendered that

are the subject of this litigation were performed in New York State.

       9.       This Court has subject matter jurisdiction over this action because there exists

complete diversity of citizenship between Plaintiff and Defendant pursuant to 28 U.S.C.

§ 1332(a)(1) and the amount in controversy exceeds this Court’s jurisdictional limit.

       10.      This Court is the appropriate venue for this action since a substantial part of

the events or omissions giving rise to the claim occurred in this district pursuant to 28 U.S.C.

                                               2
          Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 3 of 6




§ 1391(b)(2), all of the damages caused by Defendants’ actions occurred in New York, and

Plaintiff is a resident of this District.

                                                Facts
                                                ----
        11.     DHC provided various legal services to Defendants, including providing legal

services to them with respect to the Actions.

        12.     The Actions were all hard fought and DHC achieved results for Defendants

that exceeded all expectations.

        13.     Between approximately July 2018 through June 2020, at the request of

Defendants, DHC performed legal services for Defendants as their attorneys for a fee based

upon DHC’s time and, by like request, advanced and laid out various sums of money for

Defendants’ account and benefit for a total amount due of $256,368.18.

        14.     Defendants agreed to pay DHC all of its fees and disbursements totaling

$256,368.18.

        15.     Throughout the course of the relationship between DHC and Defendants,

Defendants would regularly acknowledge the amounts due and owing from to DHC and

repeatedly promised payment in full.

        16.     DHC performed such legal services for the Defendants in a professional and

competent manner.

        17.     Defendants paid a portion of DHC’s fees and disbursements, paying

$82,665.79.

        18.     Defendants failed to pay the balance of $173,712.39 of the total amount owed,

although duly demanded.



                                                 3
            Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 4 of 6




        19.       This dispute is not covered by 22 N.Y.C.R.R. § 137 because the amount in

dispute is more than $50,000.00.

                         AS AND FOR A FIRST CAUSE OF ACTION
                               (BREACH OF CONTRACT)

        20.       Plaintiff repeats and realleges ach and every foregoing allegation as if set forth

in full herein.

        21.       Plaintiff and Defendants entered into an engagement letter, dated July 18, 2018

(the “Engagement Letter”) setting forth the terms of the agreement between the parties.

        22.       The Engagement Letter is a valid and enforceable agreement.

        23.       Between approximately July 2018 through June 2020, DHC performed certain

legal services for Defendants, at their request, for which DHC’s fees, based upon its time,

totaled $247,507.44, and, in connection therewith, DHC advanced monies for disbursement,

also at Defendants’ request, in the amount of $8,860.74.

        24.       Defendants agreed to pay DHC all of its fees and disbursements pursuant to the

Engagement Letter.

        25.       In breach of the Engagement Letter, Defendants have failed to pay

$173,712.39 of the total amount owed to DHC.

        26.       By reason of the foregoing, DHC is entitled to recover damages against

Defendants in the amount of $173,712.39, together with interest thereon accrued and

accruing.

        27.       Furthermore, paragraph 10 of the Engagement Letter provides that in the event

DHC has to commence a legal proceeding in order to recover its legal fees and disbursements,




                                                  4
           Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 5 of 6




“the Court shall award the prevailing party in such action reasonable attorneys’ fees and

costs.”

          28.   As such, DHC requests a hearing as to the amount of reasonable attorneys’

fees it should recover from Defendants as the prevailing party in this litigation.

                         AS AND FOR A SECOND CAUSE OF ACTION
                                     (Account Stated)

          29.   Plaintiff repeats and realleges each and every foregoing allegation as if set

forth in full herein.

          30.   Plaintiff provided legal services to Defendants, who were billed for those

services by Plaintiff.

          31.   Defendants received Plaintiff’s invoices without objection.

          32.   As a result of the foregoing, accounts were stated between Plaintiff and

Defendants.

          33.   Defendants have failed to pay the accounts stated in full, leaving an

outstanding balance of $173,712.39.

          34.   By reason of the foregoing, Plaintiff is entitled to damages in the amount of

$173,712.39, together with interest thereon accrued and accruing.

                         AS AND FOR A THIRD CAUSE OF ACTION
                                   (Quantum Meruit)

          35.   Plaintiff repeats and realleges each and every foregoing allegation as if set

forth in full herein.

          36.   Between approximately July 2018 through June 2020, DHC performed legal

services for Defendants, at their request, the reasonable value of which is $247,507.44, and, in



                                                5
         Case 1:20-cv-08752-LJL Document 1 Filed 10/20/20 Page 6 of 6




connection therewith, DHC advanced monies for disbursement, also at Defendants’ request,

in the amount of $8,860.74.

       37.    Defendants received the benefit of the legal services and disbursements

heretofore mentioned but have failed to pay $173,712.39 of the total amount noted above.

       38.    By reason of the foregoing, there is now due and owing from Defendants to

DHC the sum of $173,712.39 for the unpaid value of services and disbursements, together

with interest thereon accrued and accruing.

       WHEREFORE, Davidoff Hutcher & Citron LLP demands judgment against

Defendants Kara DiPietro and H.M.C., Inc., jointly and severally, in the amount of

$173,712.39, together with an award for the costs and disbursements of this action and an

award of attorneys’ fees pursuant to the Engagement Letter, in addition to any further relief

the Court deems just and proper.

Dated: New York, New York
       October 20, 2020
                                              DAVIDOFF HUTCHER & CITRON LLP

                                              By:     /s/ Josh Krakowsky
                                                      Larry Hutcher
                                                      Josh Krakowsky
                                              605 Third Avenue
                                              New York, New York 10158
                                              (646) 428-3268
                                              lkh@dhclegal.com
                                              jsk@dhclegal.com
                                              Plaintiff Pro se




                                               6
